In our disposition of the appeal in this case we did not misconceive the question involved, as is now contended by the learned counsel for the appellants with rather more heat than we think warranted.
We held, with the courts below, that the letters of administration were clearly ancillary in character, and that so considered they were void, as, in securing their issue, the appellants had failed to comply with the provisions of the Code of Civil Procedure. We add to the opinion already published (183 N.Y. 55) that the order directing the issue of letters contained provisions that made the letters limited and ancillary on their face. The motion for re-argument should be denied, with ten dollars costs.
CULLEN, Ch. J., GRAY, O'BRIEN, EDWARD T. BARTLETT, HAIGHT, VANN and WERNER, JJ., concur.
Motion denied.